ALD-139                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-1254
                                     ___________

                     MATTHEW T. MILLHOUSE, JR., Appellant

                                           v.

                              DONNA ZICKEFOOSE
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. Civ. No. 11-cv-05454)
                    District Judge: Honorable Jerome B. Simandle
                     ____________________________________

                Submitted for a Decision on the Issuance of a Certificate
                   of Appealability and for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 29, 2012
                Before: SLOVITER, FISHER and WEIS, Circuit Judges
                            (Opinion filed: April 13, 2012 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

       Matthew T. Millhouse, Jr., is currently serving a twenty-year prison sentence

imposed by the United States District Court for the Northern District of Ohio following

his conviction on two counts of money laundering in violation of 18 U.S.C. § 1956(h).

                                            1
Millhouse challenged his convictions in a motion under 28 U.S.C. § 2255, but the

sentencing court dismissed it and the United States Court of Appeals for the Sixth Circuit

denied his request for a certificate of appealability. Millhouse v. United States, No. 07-

3833 (6th Cir. Oct. 23, 2007).

       Presently before this Court is the fourth habeas petition that Millhouse has since

filed in the District of his current confinement seeking to attack his money laundering

convictions under 28 U.S.C. § 2241. The District Court dismissed his three prior

petitions for lack of habeas jurisdiction, and we affirmed each ruling. See Millhouse v.

Zickefoose, 440 F. App’x 94 (3d Cir. 2011); Millhouse v. Zickefoose, 396 F. App’x 796

(3d Cir. 2010); Millhouse v. Grondolsky, 331 F. App’x 108 (3d Cir. 2009). In this case,

the District Court determined that Millhouse’s current § 2241 petition is materially

indistinguishable from his prior petitions and dismissed that petition too for lack of

habeas jurisdiction. We again agree, and will affirm, for reasons that we already have

explained to Millhouse three times.

       In addition to dismissing Millhouse’s petition, the District Court warned him (for a

second time) that his systematic abuse of the writ might result in sanctions in the future.

We now take this opportunity to issue such a warning of our own. Millhouse is advised

that, if he files any duplicative or otherwise frivolous appeal in the future, we will

consider imposing appropriate sanctions. Those sanctions may include an injunction

barring Millhouse from filing documents in this Court without our prior leave. In that

regard, we note that the United States Supreme Court recently directed its Clerk not to
                                              2
accept further filings from Millhouse, except on specified conditions, because he “has

repeatedly abused th[at] Court’s process[.]” Millhouse v. Zickefoose, 132 S. Ct. 440

(2011). That characterization fairly describes Millhouse’s conduct before this Court as

well, and Millhouse is now on notice that any continuation of that conduct may lead to

appropriate sanctions.

      For the foregoing reasons, we will affirm the District Court’s judgment.

Millhouse’s motion for the appointment of counsel on appeal is denied.




                                            3